Citation Nr: 0204287	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to burial reimbursement of an additional $725 
which has already been paid to others.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.  He died in July 2000.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  
Thereafter, the appellant requested a hearing before a member 
of the Board at the RO and the claims file was transferred to 
the RO in Phoenix, Arizona.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  

In March 2001, the appellant requested a hearing before a 
member of the Board at the RO in Phoenix, Arizona.  
Thereafter, in January 2002, the appellant proposed that the 
requested hearing, which had been schedule for February 2002, 
be postponed until after he received a complete copy of the 
claims file.  Pursuant to his request, the appellant then was 
scheduled to appear at a hearing before a member of the Board 
in Washington, D.C. in April 2002.  However, prior to his 
April hearing, the appellant provided notice that, due to 
unfortunate circumstances, he would be unable to appear for 
the April 2002 hearing.  The veteran further stated that a 
hearing via "teleconference" would be acceptable to him.  
In connection with this communication, the appellant provided 
a notice of foreclosure.  Accordingly, the Board finds that 
the evidence of record does not demonstrate that the veteran 
has withdrawn his request for a hearing before a Member of 
the Board.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).  
Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should undertake all necessary 
action to properly schedule the appellant 
for a hearing before a Member of the 
Board via video conference at the RO in 
Phoenix, Arizona.  The appellant and all 
other parties to this contested claim 
should be afforded timely notice thereof.  
After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




